Citation Nr: 1341548	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for renal cell carcinoma (claimed as kidney cancer) as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1964 and from June 1964 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his renal cell carcinoma, diagnosed in 2009, is the result of exposure to herbicides during service.  The Veteran submitted a news article discussing a study that examines a possible link between Agent Orange exposure and cancer, to include kidney cancer.  The record also shows the Veteran served in Vietnam from February 9, 1968 to February 5, 1969.  Thus, the record reflects a current diagnosis, an allegation regarding in-service incurrence, and an indication that the current disability may be related to the in-service event.  As such, the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In short, a VA examination with medical nexus opinion will assist in determining the nature and etiology of the claimed disability on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the precise nature and etiology of the Veteran's renal cell carcinoma.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's renal cell carcinoma is linked to service, and the examiner must also specifically address whether the Veteran's renal cell carcinoma is a result of exposure to herbicides. 

A rationale should be given for all opinions and conclusions expressed and a statement that renal cell carcinoma is not presumptively linked to Agent Orange exposure is not a sufficient rationale.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

2.  After the above development has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented at once.  

3.  Thereafter, readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


